DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 6, 11, 15 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahaffy (US 8412367 B2).
4.	With respect to claim 1, Mahaffy discloses an apparatus comprising a plurality of components, each component in the plurality of components – sections 20 - including an adhesive injection channel, wherein the adhesive injection channel includes an enclosed passage within each of the components, wherein the components are connected together such that the adhesive injection channels are aligned to form an adhesive path that allows the adhesive to flow between the components within the adhesive path (abstr., col. 2, lines 30-56, Fig. 1).  The claim defines the product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of 
5.	Regarding claim 2, Mahaffy teaches the apparatus of claim 1, wherein one component comprises an adhesive port for injecting the adhesive into the adhesive path – implied in the adhesive material being added to the glue channels (abstr., col. 4, lines 10-22, Fig. 1).  The claim defines the product by how the product is made, thus, claim 2 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 2.  The reference teaches the structure.
6.	As to claim 3, Mahaffy teaches the apparatus of claim 1, wherein the flow of the adhesive within the adhesive path is assisted via a vacuum (col. 4, lines 10-22).
7.	 With respect to claim 4, Mahaffy teaches the apparatus of claim 1, wherein one of the components of the plurality of components comprises a vacuum port – element 62 - for providing the vacuum to the adhesive path (col. 4, lines 17-22, Fig. 1).  The claim defines the product by how the product is made, thus, claim 4 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 4.  The reference teaches the structure.
8.	Regarding claim 6, Mahaffy teaches the apparatus of claim 1, further including the adhesive extending along the adhesive path (col. 4, lines 10-22).

10.	With respect to claim 14, Mahaffy teaches the apparatus of claim 1, comprising a standoff between two of the plurality of components.  The claim defines the product by how the product is made, thus claim 14 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 14, the references teach the structure.
11.	Regarding claim 15, Mahaffy teaches the apparatus of claim 1, comprising an adhesive flow orifice configured to provide adhesive to the adhesive injection channels – implied in the adhesive material being added to the glue channels (abstr., col. 4, lines 10-22, Fig. 1).  The claim defines the product by how the product is made, thus, claim 15 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 15.  The reference teaches the structure.
.


13.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahaffy (US 8412367 B2).
14.	With respect to claim 17, Mahaffy discloses a vehicle model comprising a plurality of subassemblies, each subassembly in the plurality of subassemblies including a plurality of components – e.g. elements 32a and 32b – each component comprising an adhesive injection channel – elements 36a and 36b, wherein the adhesive injection channel includes an enclosed passage within each component in the plurality of components (col. 2, lines 30-67, col. 3, line 1, col. 4, lines 1-22, Figs. 1 and 2), wherein the components of each subassembly are connected together such that the adhesive injection channels are aligned to form an adhesive path that allows the adhesive to flow between the components (col. 4, lines 1-22, Figs. 1 and 2), wherein each of the subassemblies is connected together such that the adhesive path for each of the 
15.	Regarding claim 18, Mahaffy teaches the vehicle of claim 17, comprising an adhesive flow orifice configured to provide adhesive to the adhesive injection channels – implied in the adhesive material being added to the glue channels (abstr., col. 4, lines 10-22, Fig. 1).  The claim defines the product by how the product is made, thus, claim 18 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 18.  The reference teaches the structure.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

17.	Claims 7 and 36 is/are rejected under 35 U.S.C. 103 as being obvious over Mahaffy, in view of Knaebel (US 2011/0158741 A1).
18.	With respect to claim 7, Mahaffy teaches the apparatus of claim 1, but is silent with respect to apertures as recited in the claim.  Knaebel teaches a component comprising an aperture – element 28 - in communication with the adhesive path to provide visual indication of the flow of the adhesive (0004, 0029).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide each of the component in the plurality of components of Mahaffy with an aperture in communication with the adhesive path for visual indication of the flow of the adhesive.  The claim defines the product by how the product is made, thus claim 7 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 7, the references teach the structure.
19.	Regarding claim 36, Mahaffy teaches the vehicle of claim 17, but is silent with respect to apertures as recited in the claim.  Knaebel teaches a component comprising an aperture – element 28 - in communication with the adhesive path to provide visual indication of the flow of the adhesive (0004, 0029).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide each component in the plurality of components of Mahaffy with an aperture in communication with the adhesive path for visual indication of the flow of the adhesive.  The claim defines the product by how the product is made, thus claim 36 is a product-

20.	Claims 8-10, 12, 13 is/are rejected under 35 U.S.C. 103 as being obvious over Mahaffy.
21.	With respect to claim 8, Mahaffy teaches the apparatus of claim 1.  As Mahaffy discloses, while discussing a structure of an A-pillar (0014) that structures of various shapes can be configured such as a B-pillar structure (0013, 0018), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an article comprising a first one of the components comprising a node connecting a second one of the components to the third one of the components – a node being understood as a joint such as the one connecting the arms of the A-pillar (Fig. 1).  The claim defines the product by how the product is made, thus claim 8 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 8, the references teach the structure.
22.	Regarding claim 9, Mahaffy teaches the apparatus of claim 8, wherein the second one of the components comprises a panel – element 16 is a mounting portion (col. 2, lines 41-43). The claim defines the product by how the product is made, thus claim 9 is a product-by-process claim.  For purposes of examination product-by-process 
23.	As to claim 10, Mahaffy teaches the apparatus of claim 8.  Mahaffy does not disclose explicitly that the second one of the components comprises a tube, however, as Mahaffy discloses the apparatus can have various shapes (0013), and provides a cross section of components of the apparatus (0016, 0017, Fig. 2), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second of the components comprising a tube as the apparatus is a vehicle body model which can have various shaped (0013).  Changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).  The claim defines the product by how the product is made, thus claim 10 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 10, the references teach the structure.
24.	As to claim 12, Mahaffy teaches the apparatus of claim 1.  Mahaffy does not disclose explicitly that the components comprise a subassembly for a vehicle chassis, however, as Mahaffy discloses the apparatus can have various shapes (0013), and provides a cross section of components of the apparatus (0016, 0017, Fig. 2), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the components comprising a subassembly for a vehicle chassis as the model disclosed by Mahaffy can have various shapes (0013).  Although 
25.	As to claim 13, Mahaffy teaches the apparatus of claim 1.  Mahaffy does not disclose explicitly that the components comprise a subassembly for a vehicle body, however, as Mahaffy discloses the apparatus can have various shapes (0013), and provides a cross section of components of the apparatus (0016, 0017, Fig. 2), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the components comprising a subsassembly for a vehicle body as the model disclosed by Mahaffy can have various shapes (0013).  Although Mahaffy is directed to a vehicle model (abstr.), as Mahatty discloses specific structure of a vehicle body, it is the Examiner’s position that the structure disclosed by Mahaffy corresponds to a structure of a vehicle.  Changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).  The claim defines the product by how the product is made, thus claim 13 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 13, the references teach the structure.

27.	Regarding claim 16, Mahaffy teaches the apparatus of claim 15 but is silent with respect to the adhesive flow orifice comprising at least one of an adhesive side end effector or a vacuum side end effector.  Czinger 2 teaches an apparatus comprising components having an adhesive injection channel (0035, 0042), the apparatus comprising an adhesive flow orifice comprising a vacuum side end effector (0064).  Since Mahaffy is provided with vacuum ports (col. 4, lines 14-22), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Mahaffy with a vacuum side end effector to enable the adhesive to enter the adhesive path.
28.	As to claim 19, Mahaffy teaches the vehicle of claim 17 but is silent with respect to the adhesive flow orifice comprising at least one of an adhesive side end effector or a vacuum side end effector.  Czinger 2 teaches an apparatus comprising components having an adhesive injection channel (0035, 0042), the apparatus comprising an adhesive flow orifice comprising a vacuum side end effector (0064).  Since Mahaffy is provided with vacuum ports (col. 4, lines 14-22), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the vehicle of Mahaffy with a vacuum side end effector to enable the adhesive to enter the adhesive path.
Response to Arguments
29.	Applicant’s arguments filed on Dec. 13, 2021 have been fully considered.
30.	In view of the recent amendment 35 USC 112(b) rejection of claim 5 has been withdrawn.
31.	The Applicant has argued claim 1 is directed to an apparatus having a plurality of components, the claim specifying how the plurality of components interact with each other, and as such the claim should not be interpreted as a product-by-process claim (p. 6 of the Remarks).  The Examiner notes the claim was interpreted as a product-by-process claim because the claim recites how the components are made – they are additively manufactured components - not because of the components’ interaction with each other.
32.	Further regarding the claim being treated as a product-by-process claim, the Applicant has argued the apparatus of claim 1 is formed using layers of material (p. 6 of the Remarks).  The Examiner notes use of layers of material in making the components relates to the process of making the components, it does not imply that the formed components comprise separate layers of material.
33.	The Examiner clarifies that it is sections 20 in Fig. 1 of Mahaffy that have been interpreted as the components corresponding to the components of claim 1, not the elements 12 and 14 of Mahaffy.
34.	The Applicant argued “the additively manufactured components” of claim 1 connote an integral structure of the apparatus in a similar manner as “injected molded” connoted an integral structure in Garnero cited by Applicant (pp. 6-7 of the Remarks).  The Examiner notes the court’s holding regarding the “injected molded” is the holding in In re Nordt Dev.  Co., 881 F.3d 1371, 1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018).  The structure implied by the process steps should be considered when assessing patentablility of product-by-process claims, especially where the product can only be defined by the process steps by which the product is made or wherein the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  The Examiner notes distinctive structural characteristics of the final product that is the claimed apparatus, the characteristics imparted by the additive manufacturing process, are not presented in the instant Specification, nor the Applicant presented evidence of distinctive structural characteristics imparted by the process on the final product.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783